Filed 7/26/22 In re G.S. CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                       CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION FOUR



 In re G.S., A Person Coming Under                                                 B314378
 Juvenile Court Law.
 LOS ANGELES COUNTY                                                                (Los Angeles County
 DEPARTMENT OF CHILDREN                                                            Super. Ct. No. 20CCJP03271)
 AND FAMILY SERVICES,

             Plaintiff and Respondent,

 v.

 MARISA M.,

             Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Nichelle L. Blackwell, Judge Pro Tempore.
Affirmed.
     Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Office of the County Counsel, Rodrigo A. Castro-Silva,
County Counsel, Kim Nemoy, Assistant County Counsel,
and Brian Mahler, Deputy County Counsel, for Plaintiff and
Respondent.
   _________________________________________________

                      INTRODUCTION
     Appellant Marisa M. appeals from the juvenile court’s
order terminating her parental rights to her daughter G.S.
(born in June 2020). G.S.’s alleged father, Harold S. (Alleged
Father), is not a party to this appeal; his whereabouts and
contact information remained unknown throughout the
proceedings below, despite diligent efforts to locate him by
the Los Angeles County Department of Children and Family
Services (DCFS). Appellant attested to DCFS and the
juvenile court that she and Alleged Father had no Indian
ancestry, and denied that G.S. was or might have been an
Indian child. Nevertheless, on appeal, appellant contends
DCFS and the court prejudicially failed to comply with the
inquiry requirements of state law related to the Indian Child
Welfare Act (ICWA), because DCFS failed to ask unspecified
extended family members whether -- contrary to appellant’s
own representations -- appellant or Alleged Father had
Indian ancestry. Appellant does not claim the record
contains any information suggesting a reason to believe G.S.
may be an Indian child. Nor does appellant proffer any such




                              2
information that might be forthcoming were we to order a
remand, at the cost of further delaying permanence and
stability for the child. We conclude any error was harmless
under the reason-to-believe rule adopted by our colleagues in
Division Two, for reasons we find persuasive, in In re Dezi C.
(2022) 79 Cal.App.5th 769 (Dezi C.). Accordingly, we affirm.

                 PROCEEDINGS BELOW
      On June 9, 2020, DCFS received a child welfare
referral alleging appellant neglected her newborn daughter
G.S., who had tested positive for methamphetamine and
amphetamine at birth. The same day, a social worker spoke
with both appellant and G.H., G.S.’s maternal grandmother
(Grandmother). Appellant was living with Grandmother,
whom she identified as her support in times of need.
Appellant told the social worker that Alleged Father, whom
she identified as G.S.’s biological father, was homeless,
unemployed, and “in and out of jail.” Subsequently,
appellant told DCFS she had no contact information for
Alleged Father or his relatives. DCFS exercised due
diligence in attempting to locate Alleged Father, without
success.
      On June 17, 2020, a social worker phoned both
Sebastian C., G.S.’s maternal uncle (Uncle), and Veronica C.,
G.S.’s maternal great-aunt (Great-Aunt), each of whom
expressed willingness to care for G.S. temporarily. On June
18, DCFS filed a petition under Welfare and Institutions
Code section 300, subdivision (b)(1), containing two counts




                              3
based on allegations that appellant’s substance abuse
endangered G.S.1
       On June 23, 2020, appellant filed an ICWA-020 form
declaring, under penalty of perjury, “I have no Indian
ancestry as far as I know.” By declining to check the
corresponding box on the form, appellant denied that “[t]he
child is or may be a member of, or eligible for membership
in, a federally recognized Indian tribe.”2
       At the detention hearing, the juvenile court addressed
appellant as follows: “In looking at the mother’s [ICWA-020
form], which is signed under penalty of perjury, you indicate
that you have no Native American Indian heritage, as far as
you know. [¶] Is that correct, ma’am?” Appellant confirmed,
“Yes.” The court proceeded to ask appellant if she knew
whether Alleged Father had Indian heritage. Appellant
responded, “He does not.” In light of appellant’s denials of
Indian ancestry, the court found it had no reason to know
G.S. was an Indian child, and ICWA did not apply.
       At the conclusion of the detention hearing, the court
ordered G.S. detained from appellant and placed in foster


1     Undesignated statutory references are to the Welfare and
Institutions Code.
2     In the same manner, appellant denied the following
statements: (1) “I am or may be a member of, or eligible for
membership in, a federally recognized Indian tribe”; (2) “I may
have Indian ancestry”; and (3) “One or more of my parents,
grandparents, or other lineal ancestors is or was a member of a
federally recognized tribe.”




                                4
care. In August 2020, the court sustained the petition on
both counts. In January 2021, G.S. was placed with Great-
Aunt and her husband. In April 2021, the court terminated
appellant’s reunification services, citing appellant’s
noncompliance. In August 2021, at a contested permanency
hearing, the court terminated appellant’s and Alleged
Father’s parental rights and selected adoption as G.S.’s
permanent plan, designating Great-Aunt and her husband
as the prospective adoptive parents. Appellant timely
appealed.

                         DISCUSSION
      Appellant contends DCFS and the juvenile court
prejudicially failed to comply with the inquiry requirements
of state law related to ICWA, because DCFS failed to ask
unspecified extended family members whether appellant or
Alleged Father had Indian ancestry. We conclude any error
was harmless.

      A. Inquiry Error
      ICWA defines “‘Indian child’” to mean any unmarried
minor who “is either (a) a member of an Indian tribe or (b) is
eligible for membership in an Indian tribe and is the
biological child of a member of an Indian tribe.” (25 U.S.C.
§ 1903, subd. (4); see also § 224.1, subd. (a).) “‘“ICWA itself
does not impose a duty on courts or child welfare agencies to
inquire as to whether a child in a dependency proceeding is
an Indian child.”’” (In re Y.W. (2021) 70 Cal.App.5th 542,




                               5
551.) The federal regulations implementing ICWA require
such inquiry only of participants in the proceedings. (Ibid.;
see also Dezi C., supra, 79 Cal.App.5th at 779, fn. 5.) Under
state law, however, the juvenile court and county welfare
department have an “affirmative and continuing duty to
inquire whether a child for whom a petition under Section
300 . . . has been filed, is or may be an Indian child.”
(§ 224.2, subd. (a).) A duty of initial inquiry is triggered
upon placement of a child in the department’s custody, and
“includes, but is not limited to, asking the . . . parents, . . .
extended family members, [and] others who have an interest
in the child . . . whether the child is, or may be, an Indian
child.”3 (§ 224.2, subd. (b).)
      Here, DCFS was in contact with Grandmother, Uncle,
and Great-Aunt, but admittedly did not ask them whether
G.S. was or might have been an Indian child. We assume,
arguendo, DCFS erred in discharging its duty of initial
inquiry under section 224.2.4

3      A requirement for “further” inquiry is triggered if the
department receives information establishing reason to believe
the child is an Indian child. (§ 224.2, subd. (e).) If the
department receives information establishing reason to know the
child is an Indian child, notice must be given to the child’s
potential tribes, and the department must exercise due diligence
in verifying whether the child is, in fact, an Indian child.
(§§ 224.2, subds. (f)-(g), 224.3, subds. (a)-(b); see also 25 U.S.C.
§ 1912, subd. (a).)
4      Absent an applicable tribal law or custom, ICWA’s
definition of “‘extended family member’” includes a grandmother
(Fn. is continued on the next page.)




                                       6
      B. Absence of Prejudice
      Appellant contends DCFS’s inquiry error was
prejudicial, relying on a proposed rule that would require
reversal where the record indicates there was readily
obtainable information likely to bear meaningfully upon
whether the child is an Indian child (the readily-obtainable-
information rule). (See In re Benjamin M. (2021) 70
Cal.App.5th 735, 744.) DCFS disagrees, relying on an
alternative rule that would presumptively favor affirmance,
requiring reversal only where a parent, on appeal, proffers a
reason to believe the child is or may be an Indian child (the
presumptive-affirmance rule). (See In re A.C. (2022) 75
Cal.App.5th 1009, 1021, 1024 (conc. & dis. opn. of Crandall,
J.).) Below, we reject both proposed rules, and adopt the
reason-to-believe rule set forth by our colleagues in Division
Two in Dezi C. (See Dezi C., supra, 79 Cal.App.5th at 778-
782, 784-785.) Applying that rule to the record before us, we
conclude any error was harmless.

           1. Reason-to-Believe Rule
      “‘[W]e review the juvenile court’s ICWA findings under
the substantial evidence test, which requires us to determine
if reasonable, credible evidence of solid value supports’ the
court’s ICWA finding. [Citation.] Where . . . the

and an uncle, but does not include a great-aunt. (25 U.S.C.
§ 1903, subd. (2); see also § 224.1, subd. (c).) We assume, but do
not decide, Great-Aunt was a person who had “an interest in the
child” within the meaning of section 224.2. (§ 224.2, subd. (b).)




                                 7
Department’s inquiry was erroneous, our examination as to
whether substantial evidence supports the juvenile court’s
ICWA finding ends up turning on whether that error by the
Department was harmless -- in other words, we must assess
whether it is reasonably probable that the juvenile court
would have made the same ICWA finding had the inquiry
been done properly. (People v. Watson (1956) 46 Cal.2d 818,
836, [299 P.2d 243] (Watson). If so, the error is harmless and
we should affirm; otherwise, we must send it back for the
Department to conduct a more comprehensive inquiry.’”
(Dezi C., supra, 79 Cal.App.5th at 777.)
      We adopt the reason-to-believe rule set forth in Dezi C.
as follows: “An agency’s failure to discharge its statutory
duty of initial inquiry is harmless unless the record contains
information suggesting a reason to believe that the children
at issue may be ‘Indian child[ren],’ in which case further
inquiry may lead to a different ICWA finding by the juvenile
court. For these purposes, the ‘record’ means not only the
record of proceedings before the juvenile court but also any
further proffer the appealing parent makes on appeal.” (Dezi
C., supra, 79 Cal.App.5th at 774.) There is “reason to
believe” if the record contains “information suggesting that
either the parent of the child or the child is a member or may
be eligible for membership in an Indian tribe.” (§ 224.2,
subd. (e)(1); see also Dezi C., at 780-781.) We agree with our
colleagues in Division Two that this reason-to-believe rule is
proper because it (1) logically incorporates the statutory
reason-to-believe standard, which “reserves further inquiry




                              8
for those cases in which such inquiry may affect the juvenile
court’s ultimate ICWA determination,” into the outcome-
focused test for prejudice compelled by our state’s
Constitution; (2) “effectuates the rights of [Indian] tribes in
those instances in which those rights are most likely at risk,
. . . removes the incentive [for parents] to use ICWA as a
thirteenth-hour delay tactic[,] and . . . still sends a ‘message’
to agencies that ICWA’s mandates are not to be ignored”;
and (3) properly focuses on what is in the record. (Dezi C., at
779-782.)
        We also agree with our colleagues’ reasons for rejecting
the alternative rules advanced here by DCFS and appellant,
viz., the presumptive-affirmance rule and the readily-
obtainable-information rule. The presumptive-affirmance
rule improperly focuses on what, if anything, a parent
proffers on appeal, to the exclusion of information in the
appellate record. (Dezi C., supra, 79 Cal.App.5th at 784-
785.) The readily-obtainable-information rule, in turn,
“lacks the outcome-focus that is the hallmark of usual
harmlessness review,” and appears to be “so flexible and
malleable” that it “functions as a type of automatic reversal
rule.” (Id. at 785-786.) Appellant does not argue an
automatic-reversal rule would be proper. In any event, Dezi
C. persuasively rejected an automatic-reversal rule, because
it would (1) confer on parents a perverse incentive not to
object to perceived deficiencies in the department’s inquiry,
in order to “guarantee [on appeal] a remand that forestalls
the finality of the final judgment in the dependency case




                               9
and, indeed, may even derail arranged adoption of the
dependent children,” giving rise to the “‘very evil the
Legislature intended to correct’ -- namely, ‘lengthy and
unnecessary delay in providing permanency for children’”;
(2) yield yet more delay on a successive appeal following the
department’s inquiry on remand, by empowering a parent to
obtain another remand merely because the department left
even a single stone unturned in section 224.2’s “open-ended
universe of stones”; and (3) elevate statutory provisions
above “the constitutional mandate that reversal is only
required when there would be a miscarriage of justice.” (Id.
at 784-785.) The reason-to-believe rule suffers from none of
these defects. We adopt it.

           2. Application
      Applying the reason-to-believe rule to the record before
us, we conclude any inquiry error was harmless. Appellant
does not proffer any information suggesting a reason to
believe G.S. may be an Indian child -- in other words,
information suggesting that appellant, Alleged Father, or
G.S. is a member of an Indian tribe or may be eligible for
membership. (See § 224.2, subd. (e)(1); Dezi C., supra, 79
Cal.App.5th at 780-784.) The record contains no such
information. On the contrary, the record contains
information strongly suggesting G.S. and her parents are not
tribal members or eligible for membership, viz., appellant’s
denials that either she or Alleged Father had Indian
ancestry, and that G.S. might have been a tribal member or




                             10
eligible for membership. (See Dezi C., at 786 [“The record in
this case does not provide a ‘reason to believe’ that [the
children] are Indian children. Both mother and father
attested -- to the Department, on an official form, and to the
juvenile court during their initial appearances -- that they
had no Indian heritage. . . . Mother points to nothing else in
the juvenile court’s record indicating that she or father has
any American Indian heritage. And mother makes no
proffer on appeal that either parent has any such
heritage”].)5
      We are not persuaded by appellant’s reliance on In re
Y.W., supra, 70 Cal.App.5th 542. There, the appellate court
concluded DCFS erred in failing to interview the mother’s
biological parents (the mother had been adopted at age two),
notwithstanding the mother’s denial of Indian ancestry,
because “parents may not know their possible relationship
with or connection to an Indian tribe.” (Id. at 548, 552-554.)
The court further concluded the error was prejudicial,
applying an automatic-reversal rule. (See id. at 556.) We
reject that rule for the reasons explained above. (See Dezi
C., supra, 79 Cal.App.5th at 782-784; id. at 777, citing In re

5     The record’s omission of any statement from Alleged Father
himself is not attributable to any error on the part of DCFS,
which exercised due diligence in attempting to locate him.
Appellant told DCFS she had no contact information for Alleged
Father or his relatives. “[W]e cannot ask the agency to intuit the
names of unidentified family members or to interview individuals
for whom no contact information has been provided.” (In re
Q.M. (2022) 79 Cal.App.5th 1068, 1082.)




                               11
Y.W., at 556.) Moreover, in determining whether there is
reason to believe the parents may be tribal members or
eligible for membership, “[w]e decline to adopt a rule that
obligates us to view with a jaundiced eye whatever parents
report about their heritage, at least in the usual case where
the parents were not adopted and thus can be presumed to
be knowledgeable.” (Dezi C., at 784.) Here, appellant was
not adopted. Further, she relied on and lived with her
mother (Grandmother), through whom she presumably
would have obtained knowledge about any connection to an
Indian tribe -- the very type of connection she repeatedly
denied. In sum, because appellant neither proffers nor
identifies in the record any reason to believe G.S. may be an
Indian child, we conclude any inquiry error was harmless.




                             12
                     DISPOSITION
      The order terminating appellant’s parental rights is
affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          MANELLA, P. J.




We concur:




WILLHITE, J.




CURREY, J.




                             13